--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Endeavor Power Corp 8-K [edvp-8k_110712.htm]
Exhibit 10.27

 
[ex10-27_001.jpg]
 
CONSULTING AGREEMENT


           THIS AGREEMENT (the “Agreement”), is made and entered into as of this
11th day of July 2012, by and between Greg Suess, an individual, located 1126
Strandella Road, Bel Air, CA 90077(“Suess” or the “Consultant”), and Parallax
Diagnostics, Ltd. 2 Canal Park, 5th Floor Cambridge, MA 02141 (the “Client” the
“Company”) (together the “Parties”).


WHEREAS, Consultant is to provide the of services for management consulting and
business advisory;


WHEREAS, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed for Parallax Diagnostics,
Ltd. hereinafter referred to as the (“Company”); and


WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Client.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:


Term of Agreement


The Agreement shall cover only the advisory settlement negotiation as set forth
as services rendered (the “Term”)


Nature of Services to be rendered.


During the Term and any renewal thereof, Consultant shall: (a) provide the
Client with corporate consulting services on a best efforts basis in connection
with corporate finance, corporate finance relations, introductions to other
financial relations companies and other financial services; (the “Services”). It
is acknowledged and agreed by the Client that Consultant carries no professional
licenses, and is not rendering legal advice or performing accounting services,
nor acting as an investment advisor or brokerage/dealer within the meaning of
the applicable state and federal securities laws.  The Services of Consultant
shall not be exclusive nor shall Consultant be required to render any specific
number of hours or assign specific personnel to the Client or its projects.
 
 
 

--------------------------------------------------------------------------------

 
 
Disclosure of Information


Consultant agrees as follows:


The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Client without the written consent and
approval of the Client other than: (i) to its agents or representatives that
have a need to know in connection with the Services hereunder; provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information; (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Client to enable the Client to seek a protective order or otherwise prevent such
disclosure; and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.


Purchase Right.


In exchange for Consultant rendering services hereunder,


Consultant may purchase 75,000 shares of Parallax Diagnostics, Ltd. restricted
common stock, at par value of $0.001, with the cost totaling $75.00.   The
shares will be delivered, to the consultants address above; by an overnight
delivery service of the Company’s choosing.


Compliance with Securities Laws


The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated thereunder and the various state securities laws
(collectively, “Securities Laws”) impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company.  Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement; and without limiting the generality of the foregoing, the Client
hereby agrees (i) all information about the Company provided to the Consultant
by the Client, which the Client expressly agrees may
be disseminated to the public by the Consultant in providing any public
relations or other services pursuant to the Agreement, shall not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements made, in light of the circumstances in which they were
made, not misleading, (ii) the Client shall promptly notify the Consultant if it
becomes aware that it has publicly made any untrue statement of a material fact
regarding the Company or has omitted to state any material fact necessary to
make the public statements made by the Client, in light of the circumstances in
which they were made, not misleading, and (iii) the Client shall promptly notify
the Consultant of any “quiet period” or “blackout period” or other similar
period during which public statements by or on behalf of the Company are
restricted by any Securities Law.  Each Party (an “indemnifying party”) hereby
agrees, to the full extent permitted by applicable law, to indemnify and hold
harmless the other Party (the “indemnified party”) for any damages caused to the
indemnified party by the indemnifying party’s breach or violation of any
Securities Law, except to the extent that the indemnifying party’s breach or
violation of a Securities Law is caused by the indemnified party’s breach or
violation of the Agreement, or any Securities Law.


Issuance of Restricted Stock to Consultant


The Restricted Stock shall be issued as fully-paid and non-assessable
securities. The Client shall take all corporate action necessary for the
issuance Restricted Stock, to be legally valid and irrevocable, including
obtaining the prior approval of the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
Indemnification of Consultant by the Company.


The Client acknowledges that the Consultant relies on information provided by
the Client in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company’s securities
occurring out of or in connection with the Consultant’s relationship with the
Client including, without limitation, reasonable attorney’s fees and other costs
arising out of any such claims; provided, however, that the Client will not
Be liable in any such case for losses, claims, damages, liabilities or expenses
that arise from the gross negligence or willful misconduct of Consultant.


Indemnification of the Client by the Consultant.


The Consultant shall identify and hold harmless the Client and its principals
from and against any and all liabilities and damages arising out of any the
Consultant’s gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.


Entire Understanding/Incorporation of other Documents.


The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.


No Assignment or Delegation Without Prior Approval.


No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.


Survival of Agreement.


The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.


Independent Contractor.


Consultant agrees to perform its consulting duties hereto as an independent
contractor.  Nothing contained herein shall be considered to as creating an
employer-employee relationship between the parties to this Agreement.


No Amendment Except in Writing.


Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.


Waiver of Breach.


No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.


 
 

--------------------------------------------------------------------------------

 
 
Severability of the Agreement.


Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.


Non-Circumvention.  The parties agree that confidential Information shall not be
used for the enrichment, directly or indirectly, of the Recipient or its
affiliates, without the express written consent of Owner.  The parties further
agree that following receipt of Confidential Information from Owner including
but not limited to relationships and business contacts, Recipient shall not
contract or attempt to sell to, transact with or purchase from Owner-provided
sources without the written permission from Owner unless (i) a business
relationship between Recipient and Owner-provided source predated this
Agreement, and (ii) Recipient can substantiate exchanges specific to the
Owner-disclosed information between Recipient and the Owner-provided source
prior to the date of the signing of this Agreement.


Termination of the Agreement.


The Client may terminate the Agreement, with or without cause, by providing
thirty days written notification to the Consultant. The Agreement will terminate
thirty (30) days following the date of receipt of the written notification by
the Consultant (“Date of Termination”).  In the event of termination of the
Agreement by the Client, the Consultant shall be entitled to keep any and all
fees, Company stock or other compensation it received from the Client under the
Agreement prior to the Date of Termination.


Counterparts and Facsimile Signature.


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO FOLLOW


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.


Greg Suess, an Individual
 
Parallax Diagnostics, Ltd.
         
By:
/s/ Greg Suess
 
By:
Edward W Withrow III
 
Greg Suess
    Edward W Withrow III-Chairman 

 



--------------------------------------------------------------------------------